     Case 2:20-cv-03096-FMO-PLA Document 18 Filed 09/21/20 Page 1 of 2 Page ID #:76


 1

 2

 3

 4

 5
                                                                 JS-6
 6

 7

 8

 9                           UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11

12      ANTHONY BOUYER, an                    Case No. 2:20-cv-03096-FMO-PLA
13      individual,

14                                                ORDER RE: STIPULATION [17]
        Plaintiff,                                DISMISSAL WITH PREJUDICE
15
        v.
16

17      LASALLE DEVELOPMENT,
        LLC, a California limited liability
18      company and DOES 1-10,
19      inclusive,
20      Defendants.
21

22

23

24

25

26

27
                                              1
28
                                   [PROPOSED] ORDER
                               DISMISSAL WITH PREJUDICE
     Case 2:20-cv-03096-FMO-PLA Document 18 Filed 09/21/20 Page 2 of 2 Page ID #:77


 1          After consideration of the Joint Stipulation for Dismissal of the entire action

 2    with Prejudice filed by Plaintiff Anthony Bouyer (“Plaintiff”) and Lasalle
 3
      Development, LLC (“Defendant”), the Court hereby enters a dismissal with
 4

 5    prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety. Each

 6    party shall bear his or its own costs and attorneys’ fees.
 7

 8          IT IS SO ORDERED.
 9
      DATED:       September 21, 2020
10
                                          /s/ Fernando M. Olguin
11
                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                          2
28
                                   [PROPOSED] ORDER
                               DISMISSAL WITH PREJUDICE
